Citation Nr: 1442638	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-29 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disk disease with lumbar spondylosis and dextroscoliosis.

2.  Entitlement to a disability rating higher than 20 percent for right sciatic radiculopathy.

3.  Entitlement to a disability rating higher than 10 percent for left sciatic radiculopathy.

4.  Entitlement to an effective date earlier than February 8, 2012, for separate compensable ratings for bilateral sciatic nerve radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in February 2011; a transcript of the hearing is of record. 

The Veteran appealed the Board's prior December 2013 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2014 Order, the Court granted a May 2014 Joint Motion for Remand (JMR).  Pursuant to the May 2014 JMR, the issues have been characterized as reflected above, to include the issue of an earlier effective date for separate compensable ratings for bilateral sciatic nerve radiculopathy.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In light of the JMR and the accompanying Order of the Court, further development is necessary prior to adjudicating the Veteran's claims.

First, the parties to the JMR agreed that consideration is warranted on whether a new VA examination should be afforded.  At the most recent VA examination from February 2012, the Veteran denied that his condition caused flare-ups.  Subsequently, however, in April 2012 the Veteran submitted a statement reflecting a change: namely, that he suffers from flare-ups which affect his range of motion.  In addition, in an October 2013 Appellant's Post-Remand Brief, the Veteran's representative argued that the Veteran reports severe flare-ups that demobilize him.  The Board finds this is evidence indicating a worsening of the Veteran's condition since the last VA examination.  Consequently, a remand for a VA examination on the Veteran's back condition is warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Second, the parties to the JMR also took issue with the Board's reasons for assigning a February 2012 effective date for the separate compensable ratings for bilateral sciatic nerve radiculopathy.  Several treatment records and statements from the Veteran reflect that he has complained of radiating pain and numbness in both legs prior to February 2012.  See, e.g., VA treatment record (diagnosis of lumbar radiculopathy); February 2011 hearing transcript; April 2009 private medical record.  An April 2003 VA examination notes "symptomatology of radiculopathy but no evidence on examination."  Accordingly, on remand, a medical opinion should be obtained to clarify the earliest time that sciatic nerve radiculopathy manifested.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected degenerative disk disease with lumbar spondylosis and dextroscoliosis and his right and left leg radiculopathy.  All indicated studies must be performed.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.

The examiner is also asked to provide an opinion-based on review of the whole record-on the when was the earliest time that the Veteran's bilateral sciatic nerve radiculopathy manifested, including consideration of the Veteran's reports of radiating pain on his legs and hips and numbness in his legs (February 2011 hearing transcript; April 2009 private treatment record), the February 2011 diagnosis of lumbar radiculopathy, and the April 2003 VA examination's notation regarding symptomatology of radiculopathy. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Upon completion of the above, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

